DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 11/24/2021. 
Claims 1-2, 4, 7-9, 11, 14-16, 18 and 24-26 have been examined in this Application. 
The information disclosure statement submitted on 08/31/2021 has been considered.  

Response to Arguments
Applicant's arguments, filed 11/24/2021, pages 11-13, regarding claim rejections under 35 U.S.C. 112(a) and 112(b) have been fully considered but they are not persuasive. 
Applicant argues that the rejections “rely on the Examiner improperly introducing into Applicant’s claims features that are not recited, based on the claims’ recitation of a ‘commitment scheme.’” Remarks, page 11. 
The Examiner respectfully disagrees. 

As the Applicant notes in the Remarks, the claims are directed to “receiving by a consensus node of a blockchain network [herein after referred to as simply node], transaction data for a transaction and a digital signature of the transaction data, wherein the transaction data includes an encrypted transaction amount, a random number, and an unencrypted transaction amount…”
In other words the node receives (1) transaction data and (2) a digital signature of the transaction data. 
The claim further defines the transaction data or item (1) but reciting that the transaction data includes (a) an encrypted transaction amount, (b) a random number and (c) an unencrypted transaction amount.
Therefore, the entire packet of data received by the node includes (a)-(c) and (2). The digital signature (2) is merely a signature generated by digitally signing using a private key item (a)-(c). 

	As the Applicant noted, there is no issue with sending the claimed data and sending the same data as many times as an Applicant wishes. However, the issue with the claims is the following limitation: “wherein the received encrypted transaction amount is generated by the first user node based on the random number and the unencrypted transaction amount using a commitment scheme.”
	EMPHASIS ADDED.

	The above limitation explicitly requires the use of a commitment scheme, wherein such a scheme is not invented by the Applicant or Inventors. Instead, commitment schemes are well settled in the art; see previously attached NPL describing how commitment schemes operate. 

	As a result, the combination of the limitations in the claim at issue result in a rejection under 112(a) because it is not known how data (a)-(c) and (2) can be received by the node, yet the claim recite that the encrypted transaction amount is generated by the first user node based on the random number and the unencrypted transaction amount using a commitment scheme” and perform a validation by “determining that the unencrypted transaction amount is valid, wherein determining that the unencrypted transaction amount is valid comprises determining… or that the unencrypted transaction amount is less than or equal to an unencrypted value of an encrypted balance of the private account of the first user node before transfer.”
Emphasis added.
	In other words, and in efforts of simplifying the issue, if the encrypted transaction amount (a) = (b) + (c) [commitment scheme], then the receiving of the transaction data (1) which includes (a)-(c) is redundant and vague because if an entity receives ONLY (a), then they would be able to obtain at least (c) from (a) because that is how commitment schemes work. Also, sending (1) and (2) to the node results in the node receiving the unencrypted transaction amount (c) THREE TIMES. 
	(1) = (a), (b), and (c); (a) = (b), (c) [commitment scheme]; and (2) = signature of (a), (b), and (c). The underlined (c) value can be counted three times. 
	Sending both (a) and (c) to the node via (1) and also sending (a)-(c) to the node again via a digital signature amounts to improper use of commitment schemes. The node would use a public key to decrypted (2) and obtain (a) – (c) and the node can also use commitment scheme on (1) to obtain (c), yet the claim recites that (1) includes (b) and (c) also. The ability for the node to validate what is in (1) versus what is in (2) is not necessary because the node can just use (1) and the commitment scheme to determine if (a) = (c) to validate the transaction. 

	The specification does not disclose how or why at least (a) and (c) are sent to the node when (a) is generated using a commitment scheme using (b) and (c) and how the node is able to carry out the claim limitation using all of the received data (1) and (2) in order to perform the validation of the transaction amounts. Thus, the claim and all other claims are rejected because the claim limitations go against the technical security use/features of using commitment schemes. 
	Furthermore, the claims are directed to what the a consensus node of a blockchain network does, yet the claims recite limitations directed to what a second user node does and reciting other limitations carried out by unknown entity (neither the consensus node of the blockchain nor the second user node).
	Claims 8 and 15 further support the above statement because they are explicitly directed to what a consensus node of a blockchain network does. The method claim, claim 1, also clearly outlines the scope of the claim as being directed to a consensus node of a blockchain network yet incorporates other entities as carrying out limitations that are not part of the consensus node of a blockchain network. 

	The claims as a whole contain multiple 112 issues, which if not resolved will hinder the advancement of prosecution for the Application. 

	The rejection of all claims under 112(a) is maintained in light of the above. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-9, 11, 14-16, 18 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8, and 15 recite: “receiving by a consensus node of a blockchain network [herein after referred to as simply node], transaction data for a transaction and a digital signature of the transaction data, wherein the transaction data includes an encrypted transaction amount, a random number, and an unencrypted transaction amount…wherein the received encrypted transaction amount is generated by the first user node based on the random number and the unencrypted transaction amount using a commitment scheme.”
The claims also recite that the digital signature is generated “by digitally signing the transaction data using a private key of the first user node, including digitally signing the encrypted transaction amount, the random number, and the unencrypted transaction amount.”
	
	Finally, the claims further recite “determining that the unencrypted transaction amount is valid, wherein determining that the unencrypted transaction amount is valid comprises determining… or that the unencrypted transaction amount is less than or equal to an unencrypted value of an encrypted balance of the private account of the first user node before transfer.”
Emphasis added.
The use of a commitment scheme thus is a vital element in the claims because it requires the claim limitations to conform to the use of commitment schemes. Commitment schemes are well settled in the art; see previously attached NPL describing how commitment schemes operate.
As a result, it is not known how the node is able to receive the transaction data and a digital signature of the transaction data and carry out the determining limitation, requiring validating the unencrypted transaction amount when the node in fact receives the unencrypted transaction amount three times. First, in the transaction data, second, in the decrypting of the commitment scheme of the encrypted transaction amount, and third, in the digital signature that includes the unencrypted transaction amount. 
The node can perform the validation of the unencrypted amount by simply using only the encrypted transaction amount and a commitment scheme (decrypting the data to receive the unencrypted transaction amount). Wherein the node must, by definition of commitment schemes, have in its possession the unencrypted transaction amount (via some other means of receiving such data) in order to compare this data to the data generated by using the commitment scheme/decrypting the encrypted transaction amount that was received. 
The specification does not disclose how the node is able to receive the claimed data and use such data to perform at least the determining limitation. 
As a result, one of ordinary skill in the art would not know how to carry out the claim limitations; the claims and all dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
CN-108764874 discloses an anonymous transfer method based on a blockchain. The method comprises the steps that a first node initiates a transfer transaction request to a second node, and receives public key information returned by the second node; the first node generates
Transaction information of a current transaction and sends the transaction information to the second node, wherein the transaction information comprises a new currency commitment generated based on the public key information, a transaction amount encrypted based on the public key information, and a zero knowledge proof; the second node verifies the transaction amount encrypted based on the public key information, and if the verification is passed, the transaction information is published in a blockchain network

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/03/2021